Citation Nr: 0026877	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
hypothermia. 

2.  Entitlement to residuals of frozen hands and feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945, including service in the Central Europe, 
Rhineland, Northern France and Normandy campaigns. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in February 1999, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
May 1999.  

The Board observes that the claim involving residuals of 
hypothermia and the claim involving residuals of frozen hands 
and feet would appear to be overlapping to some degree or 
perhaps may even involve the same claimed disabilities.  At 
any rate, the veteran listed these two matters separately in 
his application for compensation, and the RO has listed and 
addressed the matters separately in the January 1999 rating 
decision and the February 1999 statement of the case.  
Therefore, for purposes of consistency and to avoid any 
confusion at this point, the Board has also treated both 
matters separately in the following decision.


FINDINGS OF FACT

1.  The claims file does not include a medical diagnosis of 
current residuals of hypothermia. 

2.  The claims file does not include a medical diagnosis of 
current residuals of frozen hands and feet.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of hypothermia is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran's claim of entitlement to service connection 
for residuals of frozen hands and feet is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

It appears that the veteran's service medical records were 
partially destroyed in a fire at the National Personnel 
Records Center.  The available service medical records as 
well as alternate service records from the Office of the 
Surgeon General do not document any complaints or treatment 
related to cold injury.  However, for well-grounded analysis 
purposes, the veteran's assertions regarding cold injury 
while serving in Europe during World War II are accepted as 
true.  King. 

Nevertheless, even accepting that a cold injury or injuries 
occurred during service, the claims file does not include any 
medical diagnosis of any current residuals of hypothermia or 
of frozen hands and feet.  Several medical records dated in 
the 1990's do document edema of the lower extremities.  
However, it appears that such findings were made in 
connection with continuing treatment for colon cancer and no 
medical diagnosis was reported which can in any manner be 
viewed as a diagnosis of current residuals of cold injury.  
Moreover, even if the Board were to assume for the sake of 
argument that a clinical finding of edema of the lower 
extremities was in itself sufficient to constitute a medical 
diagnosis of disability, there is no medical evidence 
suggesting any nexus or link between such edema and any cold 
injury during the veteran's military service approximately 50 
years before.  Accordingly, the claims are not well-grounded 
under 38 U.S.C.A. § 5107(a). 

The Board stresses to the veteran that his assertions 
regarding cold injury during World War II have been accepted 
as true for well-grounded purposes despite the lack of 
documentation.  However, while he may feel that he suffers 
current disability related to such cold injury, a layperson 
is not competent to render a medical diagnosis of current 
disability or to offer an opinion as to medical causation.  
Espiritu.  The veteran is hereby advised that in order to 
well-ground a service connection claim there must be a 
medical diagnosis of current disability and medical evidence 
of a nexus between such current disability and his military 
service.  


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

